Citation Nr: 1108235	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  08-01 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for fractured ribs.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for damage to area of sacral flap surgery, to include induration along the scar line, bruising, and hematoma.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for sacral flap surgery wound dehiscence.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) which denied the Veteran's claims of entitlement to compensation under 38 U.S.C. § 1151 for fractured ribs; damage to area of sacral flap surgery, to include induration along the scar line, bruising, and hematoma; and sacral flap surgery wound dehiscence.

In October 2010, the Veteran and his spouse testified before the undersigned Veterans Law Judge, seated at the RO in Oakland, California.  A transcript of the hearing has been associated with the claims file.  The Veteran submitted additional evidence at the time of his Board hearing, with a waiver of RO consideration of that evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claims.

The Veteran seeks compensation under 38 U.S.C. § 1151 for fractured ribs; damage to area of sacral flap surgery, to include induration along the scar line, bruising, and hematoma; and sacral flap surgery wound dehiscence.  Specifically, he asserts that he sought VA treatment for a right sacral decubitus and underwent a sacral flap surgery in March 2004, and that he was mishandled by a VA physical therapist and incurred fractured ribs, induration along the scar line, bruising, a hematoma, and wound dehiscence of the sacral flap site, requiring additional VA surgery.    

In the present appeal, the appellant must show that the VA treatment in question resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in a veteran's additional disability.  See 38 C.F.R. § 3.361(c)(1) (2010).  Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without a veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) (2010). 

Proximate cause may also be established where a veteran's additional disability was an event not reasonably foreseeable-to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R.            § 17.32).  See 38 C.F.R. § 3.361(d)(2) (2010).

The Veteran's claims file includes voluminous treatment records that appear to be generated by the VA computer data base.  VA records dated in May 2004 indicate that an investigation was underway as to some popping noises that the Veteran heard while being transferred using a lift and whether such lead to possible fractured ribs and opening of the sacral wound.  However, record of such investigation is not associated with the treatment records in the claims file.  While the Veteran asserts that he was mishandled during physical therapy and the instance of treatment in May 2004 referred to being transferred to a commode, any investigation of injury to the ribs or sacral wound is significant in the present appeal.  

Further, VA treatment records dated in March 2004, prior to the original surgical procedure for a sacral decubitus, indicate that the Veteran was advised of the risks and complications involved and consented to the procedure.  However, the Board was unable to locate within the claims file a copy of a signed consent form.  

Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Also, it remains unclear to the Board if the Veteran indeed incurred fractured ribs, or any additional disability, beyond that of any wound or scar, related to his VA treatment for a right sacral decubitus.  VA treatment records dated in May 2004 indicate that new fractures in the right second to fourth ribs were picked up on a bone scan, but that the further radiological investigations by plane x-ray examination did not reveal any fractures.  The examiner noted that it was felt that the Veteran may have had some trauma to the costovertebral junction leading to destruction of the joint to ligamentous space, but no actual fractures.  

In this regard, the Board finds that a medical opinion is necessary to determine if the Veteran incurred fractured ribs, or any additional disability, beyond that of any wound or scar, related to his VA treatment for a right sacral decubitus.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any report of the investigation noted in his May 2004 treatment records regarding possible rib fractures and opening of the sacral wound during a transfer, and his signed informed consent form, maintained by the VA Medical Health Care System in Palo Alto, California, as well as any updated treatment records dated from March 2006 to the present.  Duplicative treatment records are not required and should not be associated with the claims file.  The request for such records should continue either until the records are obtained or it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  All efforts to obtain these records should be fully documented, and the VA facility should provide a negative response if records are not available.  If a negative response is received from the VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.  

2.  Schedule the Veteran for an appropriate VA examination to determine whether he has additional disability(ies) as a proximate result of the sacral flap surgery in March 2004, including additional revision surgery.  All diagnostic testing and evaluation deemed necessary, specifically to include radiographical examination of the ribs, should be performed.  

(a)  The examiner should identify any additional disability(ies) resulting from the sacral flap surgery in March 2004, including consideration of fractured ribs, induration along the scar line, bruising, a hematoma, and wound dehiscence of the sacral flap site.  In this regard, the examiner should specifically comment upon the May 2004 treatment records discussing trauma to the costovertebral junction leading to destruction of the joint to ligamentous space, but no actual fractures.

(b)  The examiner should then opine whether it is at least as likely as not any identified additional disability(ies), including fractured ribs, induration along the scar line, bruising, a hematoma, and wound dehiscence of the sacral flap site, if appropriate, resulted from carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault; or an event not reasonably foreseeable.  In this regard, the examiner should specifically comment upon results of any investigation conducted in May 2004 regarding possible rib fracture or opening of the sacral wound during a transfer, as well as the Veteran's assertions that he was mishandled by a physical therapist and that such mishandling resulted in fractured ribs and damage to the sacral flap wound site.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

3.  Subsequent to the VA examination, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, corrective procedures must be implemented. 
  
4.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims of entitlement to compensation under 38 U.S.C. § 1151 for fractured ribs; damage to area of sacral flap surgery, to include induration along the scar line, bruising, and hematoma; and sacral flap surgery wound dehiscence.  Consider any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


